Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 29 January 2021.  Claims 1-13 and 15-20 are pending in the application.   Claims 9, 11 and 16 have been amended. Claim 14 was cancelled previously.  Claim 1-8 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, lines 8-9, “the open ends” is indefinite for lacking sufficient antecedent basis in the claims because several open ends have been previously open end in a distal section, open end in a proximal section, bore forming open ends.  This renders it unclear which specific open ends are being referred to exactly.  Suggesting amending to read “the open ends of the bore of the sealing collar”.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (U. S. Patent Application Publication No. 2007/0283806).
Regarding claim 16, Morrison disclose a method, comprising: 
using an adapter 62 to couple a pump head (see an Annotated copy of Morrison FIG. 2 attached below, as shown and indicated) with a pump housing 41, 74 (FIG. 1, broadly multiple elements disclosed that form recited pump housing) on an additive pump (Abstract), the adapter 62 having a through bore diameters has not been defined in the claims so that Morrison still meets the claim under a broadest reasonable interpretation of the terms); 
using an elongate cylindrical body 42. 44, 46 (para. 0019, seal carrier 42 comprising sleeve 44 and nose 46 - interpreted to form recited elongate cylindrical body) to receive a shaft 30 of the additive pump, the elongate cylindrical body  42 residing in the open end (broadly since it extends to right side of through-bore) of the distal section and at least partially in the through bore of the adapter 62 (since it contained within element 64 that is part of the adapter) and extending into the pump head (Annotated Morrison FIG. 2, as shown and indicated); 
and forming a seal 40, 94 (para. 0016, “seal assembly 40”; para. 0021, “high pressure face seal 94”;  – note that other seals formed 70, 72 also disclosed ) between the elongate cylindrical body 42 and the pump head, wherein the seal 94 (this one specifically) resides wholly outside of the through bore and to one side of the open end of the distal section of the adapter 62 inter alia, since seal 94 is located as claimed).
Morrison however is silent as to using a single, monolithic elongated cylindrical body to receive the shaft, and then forming a seal between the single monolithic body and the pump head.  Morrison shows a two-piece configuration forming the recited body, a seal carrier 42 formed by inner sleeve 44 and outer nose 46 (para. 0016).  However, forming separate components integrally or monolithically is well known in the art in order to simply construction or installation by using fewer components.   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to use a   single monolithic elongated cylindrical body by forming Morrison’s seal carrier sleeve and outer nose as a single piece, and then forming a seal between it and the pump body in the manner claimed in order to simplify construction and/or installation of the components since it has been commonly held that forming components integrally requires only routine skill in the art. See MPEP 2144.04 (V)(B),  In re Larson, 144 USPQ 347, 349 (CCPA 1965). 


    PNG
    media_image1.png
    575
    572
    media_image1.png
    Greyscale


Annotated Morrison FIG. 2 

Re. claim 17, Morrison discloses forming a fluid path 84 (para. 0020) that extends radially away from the shaft 30 (shown) through the elongate cylindrical body 42 and the adapter 62.
Re. claim 18, Morrison discloses forming a sealed region in the adapter 62 (para. 0019, proximate seals 70, 72 forming sealed region) with barriers spaced longitudinally 67, 68 on either side of the fluid path 84 (as shown and indicated under broadest reasonable interpretation of sealed region).
Re. claim 20, Morrison further discloses at the adapter 62, receiving a part of the pump head in a threaded (para. 0021, on boss 64 is part of the adapter) portion of the through-bore so that the part overlaps with the elongate cylindrical body 42 (broadly since location and orientation of axial position of any type of overlap has not been defined).
With regard to aforesaid method claims, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King,  231 USPQ 136 (Fed. Cir. 1986)

Claims 9-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (U. S. Patent Application Publication No. 2007/0283806) in view of  Tackett (U. S. Patent Publication No. 2010/00253007).
As to claim 9, Morrison discloses an additive pump (FIG.’s 1-3, Abstract), comprising: 
a sealed connection device 40 (FIG. 2, para. 0016, “seal assembly 40”) comprising an adapter 62 (para. 0019, “collar 62” forms recited adapter in this instance) with a through bore that terminates at an open end and in a distal (Id., “ “seal carrier 42 formed by an inner sleeve 44 and an outer nose 46,” - interpreted to form recited sealing collar) that inserts into the open end of the distal section and at least partially resides in the through bore of the adapter 62 (as shown), the sealing collar 42 comprising a body with a bore 60 (para. 0016) forming open ends (as shown), a shoulder (para. 0017, refer also to an Annotated copy of Morrison FIG. 2, as shown and indicated) disposed between the open ends (shown), an annular detent (Annotated Morrison FIG. 2, as shown and indicated) adjacent the shoulder (shown); 
a pumping mechanism 16 coupled with the proximal section end of the adapter 62, the pumping mechanism 16 comprising a shaft 30 (para. 0015, “piston 30”) that inserts in the bore 60 of the sealing collar 44, 42; 
and a pump head (Annotated Morrison FIG. 2, as shown and indicated) inserted into the open end of the distal section of the adapter 62 (shown); 
wherein one [sealing device] 94 resides wholly outside of the through bore and to one side of the open end of the distal section of the adapter 62 and contacts the pump head (as shown). 
In re Larson, 144 USPQ 347, 349 (CCPA 1965). 
Morrrison is silent as to the sealing collar having annular grooves, one being disposed on the shoulder and two others found on either side of the shoulder, and o-rings disposed in the annular grooves, wherein the pump head is arranged  so as to contact only one of o-rings disposed outside of the adapter.   Morrison uses seals 70, 72, 59 arranged in annular grooves 67, 68 in its adapter 62 (para. 0019 & 0023) with one 68 being arranged on the shoulder and another 67, 59 arranged on a side of the shoulder (as shown).   This is an analogous sealing arrangement that rearranges the location of the grooves for the o-rings on the adapter instead of the collar as claimed, essentially opposite to the claimed configuration.   Providing o-ring seals in grooves located on a collar component is notoriously well known in the art to prevent fluid leakage in all manners of pumping systems.  In this regard, Tackett teaches a reciprocating pumping arrangement having a collar with annular grooves 142, 144 with 
Morrison is further silent as to providing an o-ring for the sealing device that resides wholly outside of the trough bore and to one side of the second open end of the adapter.   Morrison discloses a high pressure face seal 94 arranged in a complementary manner as the recited o-ring.  Morrison does not indicate any further details of the face seal but it is depicted annularly between radial faces (para. 0021).  This arrangement lends itself to using an ubiquitously conventional o-ring seal.   With this in mind, it would have been obvious to one having ordinary skill in the art to form the high pressure face seal of Morrison as an o-ring since it would be known to yield predictable fluid sealing with expected results as suggested for example by Tackett above.  
Note that, upon modification, providing o-rings in the annular grooves on either side of the shoulder would further have been obvious as a matter of duplication of known working elements since it has been routinely held that the mere duplication of working elements only requires routine skill in the art absent the showing of any new or unexpected results.  In re Harza, 124 USPQ 378 (CCPA 1960).
As to claim 10, once modified, Morrison and Tackett teach or suggest two of the o-rings contact the adapter to form barriers of a sealed region (e. g., proximate seals 70, 72) on either side of the annular detent (as discussed above).
As to claim 11, Morrison discloses the body of the sealing collar  42 extends out of the open end of the distal section of the adapter 62 and into the pump head (Annotated Morrison FIG. 2, as shown and indicated).
As to claim 12, Morrison discloses the adapter 64 is threaded to engage with complimentary threads on the pump (para. 0021, under broadest reasonable interpretation in light of the indefiniteness issue noted above).  Alternatively, the Examiner takes Official Notice that it would have been obvious to provide a threaded engagement between the adapter and pump housing so as to removably attach the parts accordingly.
As to claim 13, Morrison discloses the adapter 64 is threaded to engage the pump head (para. 0021, under broadest reasonable interpretation).  Alternatively, the Examiner takes Official Notice that it would have been obvious to provide a threaded engagement between the adapter and pump head so as to removably attach the parts accordingly.
As to claim 15, Morrison discloses a shaft 30 that extends through the body of the sealing collar 44 from the pump housing (as understood).
As to claim 19, Morrison is discussed above in the rejection of claim 16, but does not explicitly indicate using an o-ring arranged as claimed.  However, once modified, Morrison and Tackett teach using an o-ring interposed between the elongate cylindrical body 44 and the pump head for the seal.   Therefore, providing an o-ring would have been obvious because o-ring seals are notoriously common sealing devices known to yield predictable fluid sealing effects as suggested for example by Tackett as discussed above.  



Response to Arguments
Applicant's remarks regarding the 35 U.S.C. 103 rejection over Morrison and Tackett have been fully considered but they are not persuasive, in part because the amendments to the claims have necessitated a new interpretation of Morrison with respect to the amendments presented.
Applicant asserts that the amendments obviate the rejections because the references fail to read on arrangements with "an adapter with a through bore that terminates at an open end in a distal section and an open end in a proximal section of the adapter, where the distal section has a diameter that is larger than the diameter of the proximal section" as described in claims 9 and 16, as amended.”  The Examiner respectfully disagrees.   The amended language does not presently distinguish over Morrison because it does not differentiate where exactly the recited diameters are being measured.  Therefore, the claims still read on the arrangement of Morrison under a broad but certainly not unreasonable interpretation of the amended language presented. These arguments are not persuasive.   
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.   





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746